Citation Nr: 0401406	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, including due to exposure to herbicides (Agent 
Orange).

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for type II 
diabetes mellitus due to exposure to herbicides.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran served aboard a United States Naval vessel 
stationed in the waters off Vietnam, during the Vietnam era; 
however, he did not have actual service or visitation in the 
Republic of Vietnam.

3.  The veteran was diagnosed with type II diabetes mellitus, 
many years after his discharge from service, and there is no 
competent medical evidence relating the veteran's currently 
diagnosed type II diabetes mellitus with his naval service.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service and may not be presumed to be due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(e) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claims for service connection, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  In particular, in a September 2001 
letter, the January 2002 rating decision, the February 2003 
Statement of the Case, the April 2003 Supplemental Statement 
of the Case, and the April 2003 VCAA letter, the veteran was 
informed of the enactment of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to service connection 
for his claimed disabilities.  The letter further informed 
him that VA would obtain his service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  The veteran 
was advised that VA was obtaining verification of his service 
from the National Personnel Records Center.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records are included in the 
file, and his service personnel records have been obtained.  
VA outpatient records have been obtained and he was afforded 
the necessary VA examinations.  The veteran has made no 
allegations that are contrary to the evidence of record.  
There is no indication that there exists any evidence which 
has a bearing on the issues adjudicated here that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  
Hence, VA's duty to assist the veteran has been satisfied.  

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence of record shows that the veteran served in the 
United States Navy during the Vietnam conflict.  In a 
response to a request for information, the National Personnel 
Records Center (NPRC) provided a complete copy of the 
veteran's personnel file.  The records show that the veteran 
was stationed on the USS Eugene A. Green (DD711).  That ship 
arrived in the combat zone off the coast of South Vietnam on 
July 28, 1966.  It remained in those waters through August 
and September, departing on October 1, 1966.  The veteran 
visited liberty ports of Rodman, Panama; Pearl Harbor, 
Hawaii; Guam, Mariana; Subic Bay, Republic of Philippines; 
Hong Kong, B.C.C.; Sasebo, Japan; Tso Ying, Taiwan; Cochin, 
India; and Athens, Greece.  No ports in Vietnam were listed.

The record does not establish, nor does the veteran contend, 
that the veteran was ever stationed or visited Vietnam 
proper.  Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case.  
Therefore, the Board finds that service connection for type 
II diabetes mellitus due to exposure to Agent Orange is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

The veteran argues that because he was stationed off the 
shore of Vietnam, he was exposed to rain and seawater 
containing herbicide, came within sight of the shore, 
received a Vietnam service medal, and in fact received combat 
pay for the period the ship was in the combat zone, that the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) should 
apply to the case.  While this argument is compelling, the 
restrictions of 38 C.F.R. § 3.307(a)(6)(iii) are clear, in 
order for the provision to apply, service in the waters 
offshore is included only if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.

Service medical records do not document any treatment for 
type II diabetes mellitus, and the medical evidence shows 
that the veteran was first diagnosed with the disease many 
years after his discharge from service.  Furthermore, there 
is no competent evidence linking the veteran's currently 
diagnosed type II diabetes mellitus with his military 
service.  Therefore, service connection on a direct basis for 
diabetes mellitus may not be granted.


ORDER

Service connection for type II diabetes mellitus, including 
due to exposure to herbicides is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



